Citation Nr: 0933860	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a multiple fragment 
wound scar of the right hip.

2.  Entitlement to service connection for postoperative 
residuals of avascular necrosis of the left femoral head, to 
include as secondary to a service-connected multiple fragment 
wound scar of the left hip.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected multiple fragment wound scars of 
the right arm.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected multiple fragment wound scar 
of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1967 to May 1969.  He served in 
Vietnam and was wounded in action in January 1968.  He was 
awarded the Purple Heart Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.    

Procedural history

The scar claims

In an August 2005 rating decision, the RO denied the 
Veteran's claim for service connection for a multiple 
fragment wound scar of the right hip; and granted the 
Veteran's claims for service connection for multiple fragment 
wound scars of the right arm and left hip; both disabilities 
were evaluated noncompensably (zero percent) disabling 
effective February 18, 2005.  The Veteran expressed 
disagreement with that decision in September 2005.  The RO's 
findings were confirmed in an August 2006 statement of the 
case (SOC).  An appeal was perfected with respect to those 
issues with the submission of the Veteran's substantive 
appeal (VA Form 9) in August 2006.  

The avascular necrosis claim

In an August 2006 decision, the RO denied the Veteran's claim 
for service connection for post operative avascular necrosis 
of the left femoral head, to include as secondary to the 
service-connected multiple fragment wound scar of the left 
hip.  The Veteran expressed disagreement with that decision 
in September 2006.  The RO's findings were confirmed in a 
September 2006 SOC.  An appeal was perfected with respect to 
that issue with the submission of the Veteran's substantive 
appeal (VA Form 9) in September 2006.  

Issue not on appeal

In the August 2006 decision, the RO granted the Veteran's 
claim of entitlement to service connection for residuals of a 
shell fragment wound of the left eighth rib with retained 
foreign bodies.  A 10 percent disability rating was assigned 
effective February 18, 2005.  The Veteran has not disagreed 
with the assigned disability rating or the effective date.  
Therefore, that matter has been resolved and is not in 
appellate status.


FINDINGS OF FACT

1.  The competent medical and other evidence of record does 
not reflect that the Veteran currently has a scar of the 
right hip.  

2.  The competent and other medical evidence of record does 
not reflect that the Veteran's post operative residuals of 
avascular necrosis of the left femoral head are related to 
his military or are secondary to the service-connected 
multiple fragment wound scar of the left hip.  

3.  There is no objective evidence that the Veteran's 
service-connected multiple fragment wound scars of the right 
arm causes loss of function or is painful on examination.

4.  There is no objective evidence that the Veteran's 
service-connected multiple fragment wound scar of the left 
hip causes loss of function or is painful on examination.

5.  The evidence does not show that the Veteran's service-
connected multiple fragment wound scars of the left hip and 
right arm are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  A right hip scar was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The Veteran's postoperative avascular necrosis of the 
left femoral head was not incurred in or aggravated by 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  The Veteran's postoperative avascular necrosis of the 
left femoral head was not caused or aggravated by his 
service-connected multiple fragment wound scar of the left 
hip.  38 C.F.R. § 3.310 (2008).

4.  The criteria for a compensable disability rating for the 
multiple fragment wound scars of the right arm are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5255, 7805 (2008).

5.  The criteria for a compensable disability rating for the 
multiple fragment wound scar of the left hip are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5206, 7805 (2008).

6.  Application of extraschedular provisions for the service-
connected multiple fragment wound scars of the right arm and 
let hip are not warranted.  38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected multiple 
fragment wound scars of the right arm and left hip warrant 
higher disability ratings.  He also seeks service connection 
for a multiple fragment wound scar of the right hip, and for 
post operative avascular necrosis of the left femoral head on 
both a direct and a secondary basis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Veteran was informed of the evidentiary requirements for 
service connection in letters from the RO dated February 26, 
2005 and May 8, 2006.  The service connection claims were 
subsequently granted, and the Veteran has appealed the 
initially assigned disability ratings.  The Board recognizes 
that the aforementioned VCAA letter did not specifically 
include information pertaining to evidence necessary to 
substantiate a claim for a higher rating.  However, once 
service connection is granted the notice requirements of 38 
U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the February 2005 and 
May 2006 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letters informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The Board February 2005 and May 2006 letters specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 Dingess letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records 
and has provided him with physical examinations in August 
2005 and July 2006.  See 38 C.F.R. § 3.159(c) (4).  

Concerning the August 2005 and July 2006 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examination reflects that the 
examiner reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he presented evidence and 
testimony at a VA Travel Board hearing before the undersigned 
at the Boston RO. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a multiple fragment 
wound scar of the right hip

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

Analysis

The Board initially observes that it is uncontroverted that 
the Veteran sustained multiple shell fragment wounds in 
combat in Vietnam in January 1968.  Service connection has 
been granted for scars of the left hip and right arm 
(discussed below) 
and for shell fragment residuals of the left 8th rib.

With respect to Hickson element (1), the competent medical 
evidence of record does not indicate that the Veteran 
currently has right hip scar.

The August 2005 VA examiner noted that in connection with the 
injury in 1968, there was a superficial "bruise-like" area 
on the right hip which did not require sutures.  Upon 
physical examination of the Veteran, the VA examiner observed 
that there was no visible scar on the Veteran's right hip.  
See the August 2005 VA examination report.  The July 2006 VA 
examiner similarly noted that the Veteran was struck in the 
right "buttock" with shrapnel in 1968, but noted that that 
the skin was not broken at that time and the injury required 
no treatment.  See the July 2006 VA examination report.  

The reports of the August 2005 and July 2006 VA examinations 
are reflective of the service treatment reports, which 
although documenting shell fragment wounds to other areas of 
the Veteran's body in 1968 did not similarly document any 
wound to the right hip/buttock area breaking the skin or 
necessitating medical treatment. 

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's right hip scar 
claim, and it fails on this basis alone.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
multiple fragment wound scar of the right hip, as none has 
been identified.  The benefit sought on appeal is accordingly 
denied.  

2.  Entitlement to service connection for post operative 
residuals of avascular necrosis of the left hip, to include 
as secondary to a service-connected multiple fragment wound 
scar of the left hip  

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set forth above and will not be 
repeated.  

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran has asserted his claim for service connection on 
a direct and secondary basis.  Accordingly, the Board will 
address each theory of entitlement in turn.  

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
Veteran has been diagnosed with avascular necrosis of the 
left femoral head.  See, e.g.,  the August 2005 VA 
examination report.  Accordingly, Hickson element (1) has 
been demonstrated.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that avascular necrosis of the left femoral 
head existed in service.  This was not diagnosed until 
November 2004, thirty-five years after service.  Accordingly, 
in-service disease is not demonstrated for the claim.  

Concerning in-service injury, as noted above, the Veteran's 
service treatment records reflect that he sustained an injury 
to his left hip from grenades and mortar fire in the Republic 
of Vietnam in January 1968.  Foreign bodies were removed 
under local anesthesia.  Therefore, Hickson element (2) has 
been satisfied.  

With respect to Hickson element (3), medical nexus, the 
August 2005 VA examiner stated "As to any relationship 
between the [Veteran's] left hip injury in 1968 and [this] 
relatively recent let hip avascular necrosis, I can not 
resolve the question of relationship without resort to mere 
speculation."  See the August 2005 VA examination report.  
The Board notes that this opinion is inadequate for VA rating 
purposes.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical evidence which is speculative or inconclusive 
in nature cannot support a claim].

Also of record is the opinion of the July 2006 VA examiner, 
which pertinently states "It is my opinion that it is not at 
least likely as not that that this Veteran's superficial 
buttock wound on the left is responsible for his remote 
avascular necrosis of the left femoral head, and therefore, 
the femur pathology is not considered to be service 
connected."  See the July 2006 VA examination report.  

The VA examiner's opinion appears to be congruent with the 
objective medical evidence of record.  The service treatment 
reports indeed appear to show a superficial left wound.  
Moreover, and as noted by the August 2005 examiner as well as 
the July 2006 examiner, the currently diagnosed necrosis of 
the left hip initially appeared many decades after service.

To the extent that the Veteran himself is attempting to 
attribute his currently diagnosed post operative avascular 
necrosis of the left femoral head to incidents in service 
thirty-five years ago, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Veteran appears to be contending that he has suffered 
from avascular necrosis of the left femoral head continually 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required. See Voerth, supra 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

Critically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for avascular necrosis 
of the left femoral head until November 2004; 35 years after 
his separation from service.  Notably, the Veteran's April 
1969 separation examination did not document any continuing 
complaints of left hip pain of trouble ambulating.  The 
earliest documented complaint of left hip pain following the 
Veteran's 1969 discharge from service was in November 2004.  
At that time, the Veteran indicated that the onset of his 
left hip pain was six months prior.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].

Thus, supporting medical evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Hickson element (3) has not been satisfied.  The benefit 
sought on appeal is accordingly denied on a direct basis.  

Secondary service connection

The Veteran has alternatively contended that his post 
operative avascular necrosis of the left femoral head is due 
to his service-connected multiple fragment wound scar of the 
left hip.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with post 
operative avascular necrosis of the left femoral head.  With 
respect to Wallin element (2), service-connected disability, 
the Veteran is service connected for multiple fragment 
wounds, scar of the left hip.  Accordingly, Wallin element 
(2) is also satisfied.

With respect to critical Wallin element (3), medical nexus, 
there is no competent medical evidence which supports a 
conclusion that a nexus exists between the currently 
diagnosed post operative avascular necrosis of the left 
femoral head and the Veteran's service-connected multiple 
fragment wound, left hip scar.  Rather, there is competent 
medical evidence to the contrary.  The July 2006 VA examiner 
noted the superficiality of the initial fragment wound and 
opined that the resulting scar was not at least as likely as 
not related to the Veteran's currently diagnosed post 
operative avascular necrosis of the left femoral head.  

To the extent that the Veteran himself contends that a 
medical relationship exists between the service-connected 
left hip scar and the Veteran's currently diagnosed post 
operative avascular necrosis of the left femoral head, his 
lay opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed post operative avascular necrosis of the femoral 
head is not related to his service-connected multiple 
fragment wound, scar of the left hip.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
secondary service connection aspect of the Veteran's claim 
fails on that basis.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected multiple fragment wound scar 
of the right arm

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected multiple fragment wound scar 
of the left hip

Because these issues involve the application of similar law 
to virtually identical facts, in the interest of economy the 
Board will address them together.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The August 2005 examiner noted that the scar of the right arm 
was a "well-healed, essentially continuous non-tender" scar 
measuring one and three-quarters inches and the scar of the 
left hip was described as a "slightly retracted one-inch, 
non-tender scar."  See the August 2005 VA examination 
report.  There was no reported loss of motion concerning 
affected areas of either scar.

The July 2006 VA examiner noted that the Veteran's original 
fragment wound to the right arm was a "through and through" 
wound which produced two scars on the right arm, "the most 
medial [scar] being one and a half centimeters in length and 
lateral to that a 4.5 [centimeter] scar."  These scars were 
described as slightly depressed and slightly depigmented, and 
neither scar of the Veteran's right arm was tender or 
symptomatic.  The Veteran's left hip scar was noted to be a 
"3 x 1.5 centimeter, slightly depressed, slightly 
depigmented nontender scar of the upper mid buttock."  See 
the July 2006 VA examination report.

The Veteran's multiple fragment wound scars of the right arm 
and left hip are currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [scars, other] (2008).  This diagnostic 
code directs that scars be rated based on the limitation of 
function of the affected part.  

A number of other diagnostic codes which specifically deal 
with scars are potentially applicable.    

Diagnostic Code 7801 provides a 10 percent evaluation for 
deep scars or scars that cause limitation of motion when such 
have an area of at least six square inches (39 sq. cm.).  
According to the medical evidence of record, neither of the 
Veteran's scars is deep.  Moreover, the scars cover an 
extremely small area of the Veteran's body; thus each scar's 
area is less than six square inches.  Accordingly, Diagnostic 
Code 7801 does not aid the Veteran.

Diagnostic Code 7802 rates scars "other than on the head, 
face, or neck that are superficial and that do not cause 
limitation of motion, and covers an area of 144 square inches 
(929 square centimeters) or greater."  The medical evidence 
indicates that the Veteran's scars are superficial in nature 
and are not located on the head, face, or neck and do not 
appear to cause limitation of motion of the affected areas.  
While the Board notes that the Veteran has loss of motion in 
his left hip, the July 2006 VA examiner specifically stated 
that the Veteran's left hip scar was not causative of such.  
However, as noted immediately above, the Veteran's scars 
cover clearly less than the 144 square inches required for a 
compensable evaluation under Diagnostic Code 7802.  
Therefore, Diagnostic Code 7802 is inapplicable to the 
instant case.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the August 2005 and July 2006 VA examination 
reports, has noted loss of skin covering over the scar.  
Accordingly, Diagnostic Code 7803 is not for application

Diagnostic Code 7804 is arguably applicable.  That diagnostic 
code requires the scar to be painful on examination.  The 
August 2005 VA examiner observed the Veteran's subjective 
complaints of "slight tenderness, just anterior to the scar 
site".

Accordingly, the Board will proceed to analyze the Veteran's 
claims under Diagnostic Codes 7804 and 7805.

Specific schedular criteria

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claims date from February 2005, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating may be assigned for superficial scars which are 
painful on objective examination.

Diagnostic Code 7805 calls for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the symptoms of the Veteran's service-connected multiple 
fragment wound scars of the right arm and left hip, are 
consistent with the currently assigned noncompensable 
disability ratings.

 (i) Right arm scar

The July 2006 VA examiner stated "there is no limitation of 
motion or functional impairment in the upper right arm."  
See the July 2006 VA examiner report.  

There is no competent medical evidence to contradict the 
findings of the July 2006 VA examiner.  A careful review of 
the record indicates that there is no medical evidence which 
indicates that the Veteran experiences any limitation of 
function associated with his right arm scar.  It does not 
appear that he has requested medical treatment for the scar.

The August 2005 examiner noted that the scar of the right arm 
was "non-tender".  There is no evidence of record which 
suggests that the scar is painful.
Accordingly, a compensable rating may not be assigned for the 
Veteran's service-connected multiple fragment wound scar of 
the left hip under either Diagnostic Code 7804 or Diagnostic 
Code 7805.

(ii) Left hip scar

In addition to the Veteran's service-connected multiple 
fragment wound of the left hip, the Veteran has also been 
diagnosed with avascular necrosis of the left femoral head, 
which has caused limitation of motion of the Veteran's left 
hip and necessitated a bipolar hemiarthroplasty in February 
2005.  See e.g., a November 2004 x-ray report and the 
February 2005 operative report.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, the July 2006 VA examiner 
specifically differentiated between the symptomatology 
associated with the Veteran's service-connected left hip scar 
and the nonservice-connected post operative avascular 
necrosis of the left femoral head.  Accordingly, the 
limitation of motion of the Veteran's left hip will not be 
attributed to his service-connected left hip scar.  

Thus, while the Veteran has limitation of function of his 
left hip, this has been attributed to the Veteran's non 
service-connected avascular necrosis of the left femoral head 
rather than the service-connected scar of the left hip.  
There is no competent medical evidence to contradict the 
findings of the July 2006 VA examiner.  A careful review of 
the record indicates that there is no medical evidence of 
record tending to indicate that the Veteran's service-
connected left hip scar is causative of limitation of 
function of the left hip.  It does not appear that he has 
requested medical treatment for the scar.

The August 2005 examiner noted that the scar of the left hip 
was "non-tender."    There is no evidence of record that 
the scar is painful.

Accordingly, a compensable rating may not be assigned for the 
Veteran's service-connected multiple fragment wound scar of 
the left hip under either Diagnostic Code 7804 or Diagnostic 
Code 7805.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The report of the July 2006 VA examination indicates that the 
Veteran's original multiple fragment wounds to the right arm 
and left hip had minimal, if any, involvement with muscle 
groups V and XVII, respectively.  Specifically, with respect 
to the Veteran's right arm wound, the July 2006 examiner 
stated that the fragment "at best, [grazed] the bicep muscle 
group [V] without muscle destruction or results in weakness 
or disability."  The examiner also noted the Veteran's 
complaints that his right bicep cramps upon excessive use, 
but the examiner opined that such symptomatology was "not 
related to the penetrating wound." See the July 2006 VA 
examination report.  Concerning the Veteran's service-
connected left hip scar, the July 2006 stated examiner that 
the penetrating wound resulted in no apparent muscle 
destruction or disability to muscle group XVII.  

Based on this medical evidence, the Board finds that separate 
ratings for injury to muscle groups V and/or XVII are not 
warranted.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's scars based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and the Court's holding in DeLuca, supra.  The 
objective clinical findings of record, however, do not 
reflect impairment due to either of the service-connected 
scars that warrant higher ratings.

Concerning the Veteran's service-connected multiple fragment 
wound scar of the right arm, as noted elsewhere in this 
decision there is no objective evidence of limitation of 
function of the Veteran's right arm.  

With respect to the Veteran's service-connected multiple 
fragment wound scar of the left hip, as has been discussed 
above, limitation of motion of the Veteran's let hip has been 
found after medical examination to be attributable to the 
Veteran's nonservice-connected avascular necrosis of the left 
femoral head rather than his service-connected left hip scar.  

The Board is unable to identify any clinical findings that 
would warrant increased evaluations under 38 C.F.R. §§ 4.40 
and 4.45.  Accordingly, additional compensation under DeLuca 
is not warranted.  

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability ratings for the 
service-connected scars of his right arm and left hip have 
been assigned noncompensable disability ratings effective 
from February 18, 2005, the date of his claims.  It appears 
from the medical evidence of record that the symptomatology 
of the Veteran's service-connected disabilities have not 
appreciably changed since the date of service connection.  
The VA treatment records and August 2005 and July 2006 VA 
examination reports indicated that the disabilities remained 
relatively stable throughout the period.  The Veteran has not 
sought medical treatment at any time for the scars.  There 
appears to have been no time during which the schedular 
criteria for a higher disability rating were met or 
approximated.

The Board therefore finds that noncompensable disability 
ratings are appropriate for the entire period from February 
18, 2005.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
right arm and left hip scars.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The Veteran has not indicated 
that the either scar in any way interferes with his ability 
to work.  The Board notes that the Veteran is retired, and he 
has not asserted that either scar caused him to retire.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of symptomatology relating to 
either scar.  Further, the record does not demonstrate any 
other reason why an extraschedular rating should be assigned.

Accordingly, because there is no factor which takes the 
disability outside the usual rating criteria, referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the Veteran does not meet the criteria for 
compensable disability ratings for his service-connected 
right arm and left hip scars.  The benefits sought on appeal 
are therefore denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a multiple fragment 
wound scar of the right hip is denied.

Entitlement to service connection for post operative 
residuals of avascular necrosis of the left hip, to include 
as secondary to service-connected multiple fragment wound 
scar of the left hip, is denied.  

Entitlement to an increased (compensable) disability rating 
for service-connected multiple fragment wound scars of the 
right arm is denied.

Entitlement to an increased (compensable) disability rating 
for a service-connected multiple fragment wound scar of the 
left hip is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


